Citation Nr: 0839141	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a low back disability involving status post diskectomy 
and laminectomy at L4-5.  

2.  Entitlement to a disability rating higher than 20 percent 
for secondary neuralgia of the left lower extremity. 

3.  Entitlement to a disability rating higher than 10 percent 
for secondary neuralgia of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claim 
for a disability rating higher than 20 percent for his 
service-connected low back disability involving status post 
diskectomy and laminectomy at L4-5.  

In September 2007, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge of the Board 
sitting at the RO.  Thereafter, in May 2008, the Board 
remanded the case to afford the veteran a VA compensation 
examination.  After that examination was conducted, the RO 
issued a decision in May 2008 in which it granted service 
connection for neuralgia of the lower extremities as 
secondary to the veteran's service-connected low back 
disability.  The RO assigned a separate 20 percent rating for 
the left lower extremity and a separate 10 percent rating for 
the right lower extremity, effective from April 6, 2004, the 
date the veteran filed his claim for increased compensation 
benefits.  The RO then continued the 20 percent rating for 
the orthopedic manifestations of his low back disability.

Therefore, there are now three issues on appeal: (1) 
entitlement to a disability rating higher than 20 percent for 
a low back disability involving status post diskectomy and 
laminectomy at L4-5; (2) entitlement to a disability rating 
higher than 20 percent for secondary neuralgia of the left 
lower extremity; and (3) entitlement to a disability rating 
higher than 10 percent for secondary neuralgia of the right 
lower extremity. 


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's low back 
disability involving status post diskectomy and laminectomy 
at L4-5 include motion in every direction, with flexion 
between 70 and 86 degrees. 

2.  The veteran's secondary neuralgia of the left lower 
extremity is manifested by no more than moderate incomplete 
paralysis.

3.  The veteran's secondary neuralgia of the right lower 
extremity is manifested by no more than mild incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for the veteran's low back disability 
involving status post diskectomy and laminectomy at L4-5.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 
(2008).

2.  The criteria are not met for a disability rating higher 
than 20 percent for the veteran's secondary neuralgia of the 
left lower extremity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.14, 4.124(a), Diagnostic Code 8720 
(2008).

3.  The criteria are not met for a disability rating higher 
than 10 percent for the veteran's secondary neuralgia of the 
right lower extremity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.14, 4.124(a), Diagnostic Code 8720 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim -such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, if a claim 
is being granted that, too, would render any notice error 
nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in April 2004, January 2008, and April 2008.  
These letters informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Moreover, 
with respect to the Dingess requirements, he was given notice 
of what type of information and evidence he needed to 
substantiate his increased-rating claims, as the premise of 
the claims are that they are more severe than reflected by 
the currently assigned ratings.  It is therefore inherent 
that he had actual knowledge of the disability rating element 
of each of his claims.  The January 2008 letter also notified 
him of the downstream effective date element of his claims.  

While the notice letters do not appear to strictly comply 
with the Court's holding in Vazquez, supra, the Board finds 
that the veteran is not prejudiced by this.  It is important 
to keep in mind that he is represented by Disabled American 
Veterans, which the Board presumes has a comprehensive 
knowledge of VA laws and regulations, including those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  In 
addition, the veteran and his representative were provided 
copies of the rating decision at issue on appeal, a SOC, and 
two SSOCs, all of which combined to inform him of the 
evidence considered, a summary of adjudicative actions, all 
pertinent laws and regulations, including the criteria for 
evaluation of his low back disability and secondary 
neuralgia, and an explanation for the decision reached.  All 
of this demonstrates actual knowledge on the part of the 
veteran and his representative of the information to be 
included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge of the 
type evidence needed to support his claims.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records the veteran and his representative 
identified, including pertinent VA and private treatment 
records.  In addition, the veteran was examined for VA 
compensation purposes in May 2004 and April 2008.  These 
examination reports are adequate for rating purposes, as they 
include findings for both his orthopedic and neurological 
manifestations.  38 C.F.R. § 4.2; see Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Merits of the Claim

The record shows that the veteran had a disc removed from his 
lumbar spine after injuring his back while on active duty.  
As a result, a February 1969 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
rating for postoperative excision of a herniated nucleus 
pulposus at L4-5.  The RO eventually assigned a 20 percent 
rating for this disability and recharacterized it as status 
post diskectomy and laminectomy at L4-5 (hereinafter referred 
to as a "low back disability").  

In April 2004, the veteran filed a claim for increased 
compensation benefits.  The RO initially denied the veteran's 
claim in a June 2004 rating decision.  In May 2008, however, 
the RO continued the 20 percent rating for the orthopedic 
manifestations of his low back disability, but then assigned 
a separate 20 percent rating for his secondary neurological 
manifestations involving his left lower extremity and a 
separate 10 percent rating for his secondary neurological 
manifestations involving his right lower extremity.  
Therefore, the Board must adjudicate each of these claims.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A.       
§ 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The veteran's low back disability involves intervertebral 
disc syndrome (IVDS), which is rated pursuant to Diagnostic 
Code (DC) 5243.  This code provision provides that ratings 
are based on either the General Rating Formula for Diseases 
and Injuries of the Spine or on the basis of incapacitating 
episodes, whichever method results in a higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

With respect to incapacitating episodes, a 20 percent rating 
requires incapacitating episodes of at least two weeks but 
less than four weeks during the past twelve months; while the 
next higher rating of 40 percent requires incapacitating 
episodes of at least four weeks but less than six weeks 
during the past twelve months.  An incapacitating episode is 
a period of acute signs and symptoms due to IVDS that 
requires bedrest and treatment "prescribed by a physician."  
See Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See also, Note to 38 C.F.R. § 
4.71a, DCs 5235-5243.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign an increased rating for the 
veteran's low back disability.  First, there is simply no 
evidence that the veteran has ever been prescribed bedrest 
for a period of at least four weeks during a twelve month 
period since filing his claim for increased compensation 
benefits.  The May 2004 VA examination report notes that the 
veteran was bedridden for a period of seven to ten days 
during the past year, while the April 2008 VA examination 
report notes that he did not have any incapacitating episodes 
during the prior year.  In a September 2007 letter, the 
veteran's chiropractor indicated that the veteran's symptoms 
of severe low back pain and related neurological symptoms 
were usually relieved by complete bedrest for a period of two 
to three days; however, the chiropractor did not report the 
frequency of these attacks - particularly, whether they 
resulted in a total of four weeks during a twelve-month 
period.  In light of these findings, there is no basis to 
assign a disability rating higher than 20 percent for the 
veteran's low back disability under the criteria concerning 
incapacitating episodes.  

Since an increased rating is not warranted under these 
criteria, the Board must now determine whether an increased 
rating is warranted under The General Rating Formula for 
Diseases and Injuries of the Spine.  Under these criteria, a 
40 percent rating requires forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237.  In 
addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See Id., Note (1). 

The two VA examination reports show that the veteran's 
thoracolumbar spine demonstrates motion in every direction, 
with flexion significantly greater than 30 degrees, thereby 
precluding a disability rating higher than 20 percent under 
these criteria.  In May 2004, for example, the veteran's 
thoracolumbar spine demonstrated flexion of 86 degrees, 
extension of 10 degrees, right and left lateral flexion of 30 
degrees, and right and left rotation of 30 degrees.  In April 
2008, his thoracolumbar spine demonstrated active flexion of 
70 degrees, active extension of 5 degrees, right lateral 
flexion of 25 degrees, left lateral flexion of 15 degrees, 
and right and left rotation of 25 degrees.  The examiner 
specifically commented that there was no evidence of any 
unfavorable ankylosis.  Since these findings show that the 
veteran's thoracolumbar spine has motion in every direction, 
with flexion significantly greater than 30 degrees, the Board 
finds that the orthopedic manifestations of his low back 
disability have been properly rated at the 20 percent level.

The Board also finds that a disability rating higher than 20 
percent is not warranted for the veteran's orthopedic 
manifestations of his low back disability based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
The Board has considered the veteran's hearing testimony that 
he experiences severe chronic low back pain.  However, the 
May 2004 VA examination report notes that pain was either 
absent or only present at the end of certain movements.  The 
April 2008 VA examination report also notes that pain was 
only present throughout extension, at 60 degrees of flexion, 
and at 15 degrees of left lateral flexion, with no additional 
loss of motion after repetitive use with all movements.  In 
light of these findings, there is simply no basis to assign a 
disability rating higher than 20 percent based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine.  Id.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the orthopedic manifestations of 
his low back disability under the General Rating Formula for 
Diseases and Injuries of the Spine.  However, since separate 
ratings have been assigned for secondary neurological 
manifestations involving his lower extremities - 20 percent 
for his left lower extremity and 10 percent for his right 
lower extremity - the Board must now adjudicate this aspect 
of his claim.  

The neurological manifestations have been rated pursuant to 
DC 8720, for neuralgia of the sciatic nerve.  Under this code 
provision, mild incomplete paralysis warrants a 10 percent 
rating; moderate incomplete paralysis warrants a 20 percent 
rating; moderately severe incomplete paralysis warrants a 40 
percent rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  Also, an 80 
percent rating is warranted for complete paralysis, where the 
foot dangles and drops, there is no active movement possible 
of the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R.         § 
4.121a, DC 8720.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for neuralgia in his left lower extremity or a 
disability rating higher than 10 percent for neuralgia in his 
right lower extremity.  Indeed, the two VA examination 
reports discussed above show very little, if any, 
neurological findings concerning either lower extremity, 
thereby providing highly probative evidence against these 
claims.  

Concerning his left lower extremity, there is no objective 
evidence of any moderately severe incomplete paralysis, as 
required for a 40 percent disability rating.  The May 2004 VA 
examination report notes that the veteran had only sensory 
involvement in his left lower extremity, which involved 
numbness and paresthesias in the left foot, but no motor 
involvement.  Specific testing revealed diminished pinprick 
over the left leg, the left lateral thigh, and the dorsum of 
the left foot, while strength was 4/5 in the left lower 
extremity.  Ankle jerks were 1+ and knee jerks were 2+.  When 
examined in April 2008, the veteran's left lower extremity 
had no sensory loss, normal ankle and knee reflexes, and 
normal strength.  These overall findings are analogous to 
only mild incomplete paralysis, and therefore do not even 
meet the criteria for the currently assigned 20 percent 
rating.  In other words, these examination reports provide 
compelling evidence against the veteran's claim for a 
disability rating higher than 20 percent for his neuralgia of 
the left lower extremity.  

In addition to the VA examination reports, the Board also 
reviewed VA outpatient treatment records dated from 2003 to 
2006, none of which shows that the neuralgia of the left 
lower extremity warrants a disability rating higher than 20 
percent.  The only significant neurological finding in these 
reports is that his Achilles reflexes were diminished to only 
1+ (bilaterally) when tested in November 2005.  But it was 
also noted at that time that strength in both lower 
extremities was normal.  The remainder of these treatment 
records, moreover, discloses no significant neurological 
findings.  Thus, this one isolated finding of diminished 
reflexes does not equate to moderately severe incomplete 
paralysis of the left lower extremity, as required for the 
next higher rating of 40 percent.  

Concerning his right lower extremity, the Board finds no 
basis to assign a disability rating higher than 10 percent 
for his neuralgia.  The May 2004 VA examination report makes 
no reference to significant neurological findings involving 
the right lower extremity, since the sensory loss noted above 
pertained only to the left lower extremity.  His right lower 
extremity also exhibited normal strength, with knee jerks of 
2+ and ankle jerks of 1+.  In short, this examination report 
shows no more than mild incomplete paralysis involving the 
right lower extremity.  

The Board notes that the November 2005 VA outpatient 
treatment record documents that the veteran had significantly 
reduced reflexes at 1+ out of 4 in both Achilles tendons.  
This isolated finding, however, is not enough to establish 
moderate incomplete paralysis of the right lower extremity, 
particularly since strength was normal with no other 
significant neurological findings noted in any other 
treatment records.  The Board also emphasizes that the April 
2008 VA examination report revealed no neurological findings 
concerning the right lower extremity, as reflexes, sensation, 
and strength were all normal.  In sum, the Board finds that 
the veteran's neuralgia of the right lower extremity is 
consistent with no more than mild incomplete paralysis, 
thereby precluding a disability rating higher than 10 percent 
under DC 8720.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the orthopedic manifestations of 
his low back disability involving status post diskectomy and 
laminectomy at L4-5.  The Board also finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for his secondary neuralgia of the 
left lower extremity, and against a disability rating higher 
than 10 percent for his secondary neuralgia of the right 
lower extremity.  And since the preponderance of the evidence 
is against each of these claims, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied. 

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, however, none of the disabilities on appeal has 
independently caused marked interference with employment or 
required frequent periods of hospitalization.  With respect 
to frequent periods of hospitalization, there is no evidence 
that the veteran has required any hospitalization or surgery 
due to his low back disability or secondary neuralgia.  With 
respect to marked interference with employment, the April 
2008 VA examination report notes that the veteran had been 
working full time for the same company for the past 20 years 
as an interior plant technician, where he missed only two 
weeks of work during the prior 12-month period - one week 
lost due to low back pain and one week lost due to medical 
appointments.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is another way of 
saying the veteran's existing ratings assigned for his low 
back disability and secondary neuralgia contemplate there 
will be some employment impairment.  Simply stated, although 
his disabilities may interfere somewhat with his ability to 
work, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating higher than 20 percent for a low back 
disability involving status post diskectomy and laminectomy 
at L4-5 is denied.  

A disability rating higher than 20 percent for neuralgia of 
the left lower extremity is denied. 

A disability rating higher than 10 percent for neuralgia of 
the right lower extremity is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


